DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 1, 5, 7-9, 11, 13 and 14, the cancellation of claims 4 and 10, the addition of new dependent claims 18-20 and the arguments presented has overcome the rejection of claims 1-17 as unpatentable over Nakasugi as presented in the previous Office Action dated 03/04/2021. Therefore, the Examiner has withdrawn the previously presented rejection in this action. 
EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Maksymonko on 07/28/2021.
The application has been amended as follows: 
	7. (Currently Amended). In line 1 of claim 7 replace the number1 (one). 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-17 were rejected as being unpatentable over the disclosures of Nakasugi. Presently, applicant as amended independent claim 1 by incorporating the subject matter of now cancelled claims 4 and 10 and has also add the limitation, ‘…a polymer that includes a plurality of substituted biphenylene repeating units…’ These amendments have overcome the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899